ATTACHMENT TO ADVISORY ACTION & INTERVIEW SUMMARY
Examiner indicated that they would include supplemental description of the newly discovered prior art:
Baumann (US 20070238056 A1) teaches that it was known to use inkjet to modify conductive properties of the powder layer during forming a three-dimensional object. See
“A process for producing a three-dimensional object, which comprises the steps of:
providing a layer of a pulverulent substrate 
…
c) selective application of an absorber in a suspension or of a liquid absorber via an inkjet to the e regions to be sintered 
d) if appropriate adjusting one or more functionalized layers, e.g. conductive properties by application of appropriate substances 
e) selective melting of regions of the powder layer by means of introduction of electromagnetic energy” (Claim 27 , emphasis added)
 “It is also possible to use the inkjet process to give the final product other properties or to print it during the production process, for example with conductive regions or inks.” [0008]
“specific properties, such as electrical conductivity, or inks can be included in the “printing” process. Using this method, the part can simultaneously be provided with selected properties.” [0035]
“Pulverulent substances which may in particular be used are polymers” [0055]


Examiner indicated that they would include supplemental explanation of the combination of Giller (US 20070241482 A1) and further in view of Dardona (US 20160007474 A1):
Claim
Interpretation
Prior Art
    applying an unfused polymeric powder build material;
    selectively applying, via a first thermal inkjet printhead or a first piezoelectric inkjet printhead, a fusing agent on at least a portion of the unfused polymeric powder build material, wherein the fusing agent comprises a water-based dispersion including an infrared light absorbing colorant;
    exposing the unfused polymeric powder build material to radiation, thereby fusing the portion of the unfused polymeric powder build material in contact with the fusing agent to form a 3D object layer; and

Provide a polymer powder

Inkjet an infrared absorbing agent on the polymer

Use radiation to fuse the powder into a fused layer



Giller (US 20070241482 A1) as cited in prior action, e.g.,. Fig 3,

    PNG
    media_image1.png
    135
    435
    media_image1.png
    Greyscale




Not disputed.
selectively applying, via a second thermal inkjet printhead or a second piezoelectric inkjet printhead, an aqueous formulation including an electronic agent selected from the group consisting of a semi-conductive material and an insulating material on at least a portion of the 3D object layer, thereby imparting semiconductivity or an electrically insulating property on the at least the portion of the 3D object layer

Inkjet a non-conductive material on to the fused layer
Dardona (US 20160007474 A1)
as cited in prior action and further discussed below.

Disputed by Applicant






Dardona teaches forming a structure as shown in Fig 2, annotated below.

    PNG
    media_image2.png
    508
    1207
    media_image2.png
    Greyscale

	Dardona explains that the substrate may be formed using additive manufacturing (“additive manufactured substrate 22 “ [0036]) including additive manufacturing using a powder bed technical similar to both Giller and the instant invention (“powder … may generally be spread over the workpiece and leveled by a spreader device (not shown) for each successive layer production of the substrate” [0041] and “Each solidified slice of the assembly 20 may be associated with and produced from a respective layer of the powder bed prior to solidification.” [0043]).
	Dardona also teaches 
“circuit element 26 is printed onto the substrate 22” [0048] from “aqueous silver inks” [0033]
“additives to generally control electrical and thermal conductivity … Such additives may be pre-mixed in powder form with the additive manufacturing raw material or may be sprayed onto the substrate.“ [0037]

This means that Dardona encompasses fusing layers of powder to form a substrate [0043] and then printing a circuit on the substrate using silver ink [0048, 0033] and applying insulating additives onto the substrate [0037].
	As to whether the materials of Dardona could be applied using ink jet, since Giller teaches that to “aluminum, zinc, tin, lead, solder, silver, gold … utilize inkjet printing, nano-disperse metal particles may be suspended in a liquid carrier” [0155] it would be apparent to a person having skill in the art that the materials of Dardona could be applied using inkjet of Giller.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744